By the Court, Johnson, J.
The contract as found by the referee was, that the plaintiff was to make three Or four models of a mowing machine, at once, and without delay. It is objected, on the part of the plaintiff, that this finding of fact is without evidence to sustain it, and is against the evidence. But, I think, the finding is fully justified by the evidence. This seems to be the fair and reasonable deduction from the letters, and all the other facts and circumstances attending the making of the contract. The meaning of the contract as found is, that the work should be done as soon as it could reasonably be performed by the plaintiff1.' The legal nature and character of the contract is not for the sale and delivery of the models by the plaintiff, but for work, labor and materials to be done and furnished by the plaintiff* for the defendants. (Prince v. Down, 2 E. D. Smith, 525. Courtright v. Stewart, 19 Barb. 455. Donovan v. Willson, 26 id. 138. Parker v. Schenck, 28 id. 38. Stephens v. Santee, 51 id. 532.)
Uo price was agreed upon for the models ; consequently the law fixes the price at what the articles, when made and delivered, should be reasonably worth if delivered in time. The contract was entire, for the making of three or four models. This left it optional with the plaintiff whether he would make three or four. It was necessarily at the plaintiff’s option whether he would make three or four, as the defendants gave no orders on the subject. It must be deemed to have been left to him to decide on the number. By making three, therefore, he completed the contract as to the amount of work and labor, and materials *147to be done and furnished. The only question is, whether the work was performed in time. The referee has found, as matter of fact, that the first model was completed without unreasonable delay, but that the two others were not made at once, according to the contract, and not until after an unreasonable time had elapsed. From this he holds and decides as a conclusion of law,, that the plaintiff was entitled to recover the value of the first model, but not for the other two. Ho such legal result follows from the facts found. According to the facts found, the plaintiff was legally entitled to recover the whole, or nothing. That the contract as found was an entire contract for the making and delivery of three or four machines, cannot, I think, be doubted. It was in no respect divisible, either' in number, time, price or day of payment, but the whole were to be made without delay. By accepting one model which was made in time, the defendants did not become liable to pay for that. That was only part performance. The contract was not performed by the plaintiff, so as to entitle him to recover anything, until all three were made and delivered or in readiness for delivery. There is nothing in the agreement from which . it can be inferred that it was for separate models, each to be paid for on delivery, or as the work progressed. Such being the case, the acceptance of one created no liability whatever, unless the entire contract was afterwards performed, or the further performance waived by the defendants before the time for complete performance had expired. (Paige v. Ott, 5 Denio, 406.) Before a party can recover on a contract he must show that he has performed on his part. If he counts, in his complaint, simply for work and labor, the other party may defeat the action by setting up as a defense, and proving, that the work and labor was done in pursuance of a contract between the parties which has not been performed by the plaintiff.
In the present case the defendants do not appeal, and *148the error above suggested is of no consequence, and does not affect the correctness of the judgment, except so far as it may tend to bring out more clearly, and illustrate, some error committed against the 'plaintiff, who is the appellant. He cannot of course, and does not, complain that he has recovered a portion of his claim only, when he was not entitled to recover at all. His position is that the recovery is for a part of his claim only, when it should have been for the whole. He insists that he has performed, his contract. He has, in my opinion, fulfilled and performed on his part in all respects, except that of time. Indeed there is no complaint of any other breach. This being the case, his right to recover depends upon the question whether the defendants by their conduct had not waived strict performance in that particular. If they had, the work having been done, the plaintiff was entitled to recover. Though, in such a case, the defendants would be edtitled to recoup, under a proper answer, the damages they had sustained by reason of the non-performance of that particular. The recovery in such cases is not upon the contract, strictly, but rather upon the implied promise to pay for the work, labor and materials. The cases on this question are quite numerous in pur own reports, only a few of which will be cited. (Jewell v. Schroeppel, 4 Cowen, 564. Smith v. Gugerty, 4 Barb. 614. Merrill v. The Ithaca and Owego Railroad Co., 16 Wend. 586.)
The question whether the defendants consented to the continuance of the work, after a reasonable time for making the models had expired, does not seem to have been tried before the referee, and has not been decided by him. What would amount to an assent would be a question of law, where there was no dispute as to .the facts. If the evidence was conflicting, it would be a question of fact for the jury or the referee. Here the first model was not delivered until the 31st of July, after the agreement was made, and the defendants accepted it without objection. *149They certainly had notice then that the plaintiff was engaged in the work. As nothing was said between them at that time on the subject, it is to be presumed the defendants knew the plaintiff was going on with the work, and if they did not object that the time had expired, it will presumed that they assented to his going on, and doing what was yet necessary to be done to complete the job. It does not appear that the defendants objected to receiving the last two models on the ground that they had not been made in time. According to the testimony of the defendant Johnson, he refused to receive the last models on the ground that they had never been ordered by the defendants.
[Fourth Department, General Term, at Rochester,
January 2, 1871.
It might be presumed, in support of the judgment, that the referee had found that the defendants did not consent to the continuance of the work after the first model had been sent and accepted, if such finding would support the judgment; but it would have no such tendency, because it is apparent that the case was tried and decided upon'an entirely different theory. The judgment Would still be inconsistent with the facts found, and that fact in addition. In such a case, nothing will be presumed that does not appear in the report of the referee. On another trial, if it shall appear that the last two models were not made in due time, according to the true intent and meaning of the agreement, the question of the defendants' assent to the continuance of the work afterwards can be tried and determined. That ■ question has not been tried or determined, as the case now stands. I think the plaintiff’s exception to the conclusions of law is broad enough to cover this question.
The judgment must therefore be reversed, and a new trial ordered, with costs to abide the event.
Mullin, P. J., and Johnson and Talcott, Justices,]